Citation Nr: 0013236	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  00-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1991 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.   


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
appellant's claim for entitlement to an evaluation in excess 
of 10 percent for low back pain.

In the appellant's substantive appeal, dated in January 2000, 
the appellant contended that it was more appropriate for his 
service-connected low back disability to be rated under 
Diagnostic Code 5293, the Code for intervertebral disc 
syndrome, instead of Diagnostic Code 5295, the Code for 
lumbosacral strain.  In support of his contention, the 
appellant indicated that according to the Bozeman VAMC 
records, on November 4, 1999, his physical examination showed 
that he had an acutely herniated disk and was in discomfort 
from his disk herniation, with sciatica. 

The Board observes that given the clinical manifestations 
associated with the appellant's low back disability, as 
reflected in the medical reports dated from January 1998 to 
December 1999, the nature and extent of the disability in 
question, which would be the appellant's service-connected 
low back pain, appears to be complicated by the fact that the 
record currently contains evidence indicating that the 
appellant has also been diagnosed with a herniated disc at 
L4-5, a nonservice-connected disability.  In this regard, the 
Board observes that in a February 2000 statement from the 
American Legion, the appellant's representative, the American 
Legion contended that the appellant's service-connected low 
back pain and currently diagnosed HNP were inextricably 
intertwined.  In light of the foregoing, the Board believes 
that a medical opinion is needed to distinguish which back 
symptomatology results form the appellant's service-connected 
low back pain.  

Next, the Board observes that in the Notice of Disagreement 
(NOD), dated in October 1999, the appellant requested a 
hearing at the RO before a local hearing officer.  However, 
the Board notes that in the appellant's Substantive Appeal 
(VA Form 9), dated in January 2000, the appellant did not 
state whether or not he still wanted a hearing at the RO.  
Thus, in May 2000, the Board sent a letter to the appellant 
for the purpose of clarifying whether or not he desired a 
local hearing.  In May 2000, the appellant responded that he 
still wanted to attend a hearing before RO personnel. 

Finally, the Board notes that in a May 1998 rating action, 
the RO granted the appellant's claims for the following: (1) 
entitlement to service connection for retropatellar pain 
syndrome of the right knee, (2) entitlement to service 
connection for retropatellar pain syndrome of the left knee, 
and (3) entitlement to service connection for bilateral 
keratoconus.  At that time, the RO assigned a zero percent 
disabling rating under Diagnostic Code 5299-5257 for the 
appellant's right knee disability, a zero percent disabling 
rating under Diagnostic Code 5299-5257 for the appellant's 
left knee disability, and a zero percent disabling rating 
under Diagnostic Code 6035 for the appellant's bilateral 
keratoconus.  In July 1998, the Disabled American Veterans, 
the appellant's representative, submitted a correspondence 
from the appellant, dated in June 1998, and indicated that it 
was a Notice of Disagreement.  In the appellant's June 1998 
correspondence, he stated, in essence, that he was not 
satisfied with the ratings that were assigned for his 
bilateral knee and bilateral eye disabilities.

By a separate rating decision dated in May 1999, the RO 
increased the appellant's rating for his service-connected 
right knee disability from zero to 10 percent disabling under 
Diagnostic Code 5099-5010.  The RO also increased the 
appellant's rating for his service-connected left knee 
disability from zero to 10 percent disabling under Diagnostic 
Code 5099-5010.  Moreover, in a June 1999 rating action, the 
RO increased the appellant's rating for his service-connected 
bilateral keratoconus from zero percent to 30 percent 
disabling under Diagnostic Code 6035.  

In light of the above, the Board determines that the June 
1998 correspondence can be reasonably construed as a valid 
NOD with respect to the initial ratings assigned for the 
above service-connected bilateral knee and bilateral eye 
disabilities.  Therefore, the claims for an evaluation in 
excess of 10 percent for retropatellar pain syndrome of the 
right knee, an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee, and an 
evaluation in excess of 30 percent for bilateral keratoconus, 
have been placed in appellate status by the filing of a 
timely NOD, and; hence, the Board must remand the claims to 
the RO for appropriate procedural compliance, specifically 
the issuance of a Statement of the Case (SOC) in regards to 
those above claims.  See Fenderson v. West, 12 Vet. App. 119, 
132 (1999) (citing Holland v. Gober, 10 Vet. App. 433, 436 
(1997) (per curiam order) (remanding matter when the VA 
failed to issue SOC after claimant filed timely NOD); see 
also AB v. Brown, 6 Vet. App. 35, 38 (1993).

The remanding of the issues of entitlement to an evaluation 
in excess of 10 percent for retropatellar pain syndrome of 
the right knee; an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee; and an 
evaluation in excess of 30 percent for bilateral keratoconus, 
must not be read as an acceptance of jurisdiction over the 
same by the Board.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1994).  
The RO should return the above-noted issues to the Board only 
if the appellant perfects his appeal in full accordance with 
the provisions of 38 U.S.C.A. § 7105.

Accordingly, this case is REMANDED for the following actions: 

1.  The RO should schedule the appellant 
for a hearing before a local hearing 
officer at the Regional Office.  

2.  Additionally, the RO should issue a 
statement of the case pertaining to the 
following issues: (1) an evaluation in 
excess of 10 percent for retropatellar 
pain syndrome of the right knee, (2) an 
evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left 
knee, and (3) an evaluation in excess of 
30 percent for bilateral keratoconus.   

3.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his back disability. With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

4.  The appellant should be afforded a VA 
orthopedic examination in order to 
determine the nature and severity of his 
service-connected low back pain.  The 
claims file should be made available to 
the examiner in connection with the study 
in the case.  The examination must 
include a detailed review of the 
appellant's history, a through clinical 
evaluation, and all appropriate testing 
needed to ascertain the status of his 
back disability.  The results of all 
clinical and laboratory testing must be 
fully delineated and appropriate 
diagnoses rendered.     

Then, the examiner is specifically 
requested to separate, if possible, the 
symptomatology associated with any back 
disability diagnosed, to include 
arthralgia of the lower back, 
spondylolisthesis at L5-S1, and L5 
sciatica on the left side, secondary to a 
herniated disc at L4-5.  The examiner 
should be asked to determine whether any 
diagnosed arthralgia of the lower back, 
spondylolisthesis at L5-S1, and/or L5 
sciatica on the left side, secondary to a 
herniated disc at L4-5, is/are a 
manifestation of the appellant's service-
connected low back pain, and if so, to 
determine, if possible, whether the 
symptomatology for any one (or all) of 
the conditions is separate and distinct 
from, or is duplicative of or overlapping 
with, or aggravated by, the 
symptomatology of the other conditions.  
All opinions and the supporting 
rationales should be in writing.  If the 
examiner is unable to provide a complete 
opinion, the reason why the opinion 
cannot be provided must be explained.  

5.  It is further requested that the 
examiner conduct range of motion testing 
and include what is considered in degrees 
to be the normal range of motion of the 
lumbosacral spine.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the lumbosacral 
spine during flare-ups (if claimed), or 
on use, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain 
during flare-ups or on use, and (2) 
determine whether as a result of the 
service-connected low back pain, the 
appellant exhibits any weakened movement 
or excess fatigability, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement or excess 
fatigability.  It is further requested 
that the examiner report the absence or 
presence (to include severity and 
frequency) of any symptoms compatible 
with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, listing of the 
whole spine to the opposite side, 
Goldthwait's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion, osteoarthritic 
changes, narrowing or irregularity of the 
joint spaces, and abnormal mobility on 
forced motion.  

6.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

7.  After undertaking any other 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claim for an evaluation 
in excess of 10 percent for low back 
pain.

If the determination remains unfavorable, the RO should 
furnish the appellant and his representative a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

In regards to the appellant's claim for an evaluation in 
excess of 10 percent for low back pain, the purpose of this 
REMAND is to obtain additional development, and the Board 
does not intimate an opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
need take no action unless otherwise notified.  

In addition, the Board further notes that the appeal, as to 
the claims contesting the initial evaluations assigned for 
the appellant's service-connected bilateral knee and 
bilateral eye disabilities, will be returned to the Board 
following the issuance of the SOC only if it is perfected by 
the filing of a timely substantive appeal.  The purpose of 
this remand is to afford the appellant due process of law 
with respect to the above claims.  No inference should be 
drawn regarding the merits of the claims, and no action is 
required of the appellant until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




